U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 3-52472 SHANDONG ZHOUYUAN SEED AND NURSERY CO., LTD. (Name of Small Business Issuer in its Charter) Delaware 58-2258912 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 238 Jianxindong Street, Laizhou, Shandong Province, P.R. China (Address of Principal Executive Offices) Issuer's Telephone Number: 86 0535-2212279 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes NoX APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of voting stock, as of the latest practicable date: November 19, 2007 Common Voting Stock: 70,001,635 Transitional Small Business Disclosure Format (check one):Yes NoX SHANDONG ZHOUYUAN SEED AND NURSERY CO., LTD. F/K/A PINGCHUAN PHARMACEUTICALS, INC. CONSOLIDATED BALANCE SHEET September 30, 2007 (unaudited) ASSETS Current Assets: Cash and cash equivalents $ 6,978 Accounts receivable, net (Note 4) 12,869 Inventory (Note 5) 219,649 Other receivable 32,240 Advance to suppliers 113,194 Total current assets 384,930 Property, Plant, and Equipment, net (Note 6) 1,803,522 Land use right, net (Note 7) 442,406 Acquired seed patents, net (Note 8) 565,260 Receivable from sale of land use right(Note 9) 317,627 1,325,293 Total Assets $ 3,513,745 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Bank loans (Note 10) $ 1,410,025 Short-term loans 40,887 Accounts payable and accrued expenses 508,039 Pension and employee benefit payable 238,443 Taxes payable 121,371 Interest payable 267,063 Deferred revenue 11,315 Court judgment payable (Note 14) 204,187 Due to employees 33,758 Customer security deposit 87,942 Total Current Liabilities 2,923,030 Minority interest 317,958 Stockholders' Equity: Preferred stock, $0.001 par value, 5,000,000 shares authorized; none issued and outstanding as of September 30, 2007 - Common stock, $0.001 par value, 150,000,000 shares authorized; 70,001,635 shares issued and outstanding as of September 30, 2007 70,002 Additional paid-in capital 3,144,237 Accumulated deficiency (2,402,975 ) Deferred compensation (611,333 ) Accumulated other comprehensive income 72,826 Stockholders' Equity 272,757 Total Liabilities and Stockholders' Equity $ 3,513,745 See Notes to Financial Statements 2 SHANDONG ZHOUYUAN SEED AND NURSERY CO., LTD. F/K/A PINGCHUAN PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) For the Three Months Ended For the Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (unaudited) (unaudited) (unaudited) (unaudited) Revenues Sale of seeds $ 152,215 $ 20,972 $ 611,564 $ 345,237 Total revenue 152,215 20,972 611,564 345,237 Cost of good sold Cost of seeds sold 101,957 35,038 457,149 290,181 Amortization of seed patents 34,370 32,703 101,684 97,547 Total cost of sales 136,327 67,741 558,833 387,728 Gross Profit 15,888 (46,769 ) 52,731 (42,491 ) Operating Expenses Selling expenses 4,462 10,447 16,670 40,639 Payroll 15,622 8,812 56,960 38,397 Pension and employee benefit 8,197 8,147 24469 25930 Depreciation expenses 26,663 22,190 78,055 77,707 Amortization expenses 2,559 2,435 7,571 7,263 Consultant fees 114,334 - 228,667 - Travel and entertainment 5,221 5,876 18,815 14,502 Other general and administrative 17,866 26,228 56,461 48,492 Total Operating Expenses 194,924 84,135 487,668 252,930 Income (Loss) from Operation (179,036 ) (130,904 ) (434,937 ) (295,421 ) Other Income (Expenses) Interest income 2,579 1,169 14,690 5,806 Interest expenses (47,684 ) (41,869 ) (136,477 ) (114,844 ) Court judgment (Note 14) (2,687 ) - (204,187 ) - Other income (expenses) 24,338 18,858 18,442 16,060 Total other income (expenses) (23,454 ) (21,842 ) (307,532 ) (92,978 ) Income (Loss) before provision for income tax (202,490 ) (152,746 ) (742,469 ) (388,399 ) Provision for Income Tax (202,490 ) (152,746 ) (742,469 ) (388,399 ) Income before Minority Interest 34,680 63,565 132,200 158,015 Minority Interest (167,810 ) (89,181 ) (610,269 ) (230,384 ) Net Income Other Comprehensive Income (Loss) 7,295 8,480 20,200 17,233 Effects of Foreign Currency Conversion $ (160,515 ) $ (80,701 ) $ (590,069 ) $ (213,151 ) Comprehensive Income (Loss) Basic and fully diluted earnings (loss) per share $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.00 ) Weighted average shares outstanding 66,999,401 55,000,000 66,999,401 55,000,000 See Notes to Financial Statements. 3 SHANDONG ZHOUYUAN SEED AND NURSERY CO., LTD. F/K/A PINGCHUAN PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2007 2006 (unaudited) (unaudited) Operating Activities Net (loss) $ (610,269 ) $ (230,384 ) Adjustments to reconcile net (loss) to net cash provided by operating activities: Minority interest (132,200 ) (158,015 ) Depreciation 78,055 77,707 Amortization 109,255 104,810 Common stocks issued for consultant service 840,000 - Deferred consultant compensation (611,333 ) - Changes in operating assets and liabilities: (Increase)/Decrease in accounts receivable (1,151 ) 27,800 (Increase)/Decrease in inventory 73,063 31,267 (Increase)/Decrease in other receivable (3,118 ) 177,692 (Increase)/Decrease in advance to suppliers (5,383 ) (62,790 ) (Increase)/Decrease in judgment receivable 29,486 - Increase/(Decrease) in accounts payable and accrued expenses 61,414 (130,604 ) Increase/(Decrease) in pension and employee benefit payable 17,949 27,925 Increase/(Decrease) in taxes payable 4,400 (2,367 ) Increase/(Decrease) in interest payable 124,004 93,275 Increase/(Decrease) in court judgment payable 204,187 - Increase/(Decrease) in deferred revenue (17,631 ) 7,303 Increase/(Decrease) in customer security deposit 944 86,651 Net cash provided by operating activities 161,672 50,270 Investing Activities Purchase of fixed assets (86,089 ) (11,394 ) Net cash (used) by investing activities (86,089 ) (11,394 ) Financing Activities Short-term loans - - Payback of short-term loans (92,219 ) (7,669 ) Loans from employees - - Payback of loans from employees (2,805 ) (5,058 ) Net cash provided (used) by financing activities (95,024 ) (12,727 ) Increase (decrease) in cash (19,441 ) 26,149 Effects of exchange rates on cash 23,819 (1,140 ) Cash at beginning of period 2,600 11,582 Cash at end of period $ 6,978 $ 36,591 Supplemental Disclosures of Cash Flow Information: Cash paid (received) during year for: Interest $ (18,111 ) $ (21,569 ) Income taxes $ - $ - See Notes to Financial Statements. 4 SHANDONG ZHOUYUAN SEED AND NURSERY CO., LTD. F/K/A PINGCHUAN PHARMACEUTICALS, INC. NOTES TO FINANCIAL STATEMENTS Note 1- BASIS OF PRESENTATION The consolidated financial statements of Shandong Zhouyuan Seed and Nursery Co., Ltd. ( the "Company"), included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission. Because certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America were condensed or omitted pursuant to such rules and regulations, these financial statements should be read in conjunction with the financial statements and notes thereto included in the audited financial statements of the Company as included in the Company's Form 10-KSB for the year ended December 31, 2006. Note 2- ORGANIZATION AND OPERATIONS Shandong Zhouyuan Seed and Nursery Co.,Ltd. f/k/a Pingchuan Pharmaceuticals, Inc. (“Pingchuan”) was organized under the laws of the State of North Carolina on July 20, 199. The Company currently engages in the business of development, production and distribution of hybrid crop seeds in the People's Republic of China ("PRC'), through its whole owned subsidiary, Infolink Pacific Limited ("Infolink"). On January 30, 2007, Pingchuan issued to Mr. Wang, Zhigang and Ms. You, Li 55,000,000 shares of its capital stock in exchange for all of the capital stock of Infolink. Infolink was incorporated on September 28, 2006 in British Virgin Islands (“BVI”) under the BVI Business Companies Act, 2004, for the purpose of seeking and consummating a merger or acquisition with a business entity organized as a private corporation, partnership, or sole proprietorship as defined by Statement of Financial Accounting Standards (SFAS) No. 7. On October 18, 2006, Mr. Li Han Xun and Ms. You Li (collectively the "Trustees"), both of whom are citizens of the People's Republic of China ("PRC") and owned a 60% equity ownership interest in Shandong Zhouyuan Seed and Nursery Co., Ltd. ( "Zhouyuan" ), executed Trust and Indemnity Agreements with Infolink, pursuant which the Trustees assigned to Infolink all of the beneficial interest in the Trustee's equity ownership interest in Zhouyuan. These arrangements have been undertaken solely to satisfy PRC regulations, which prohibits foreign companies from owning or operating the business of sale and development of crop seeds in PRC. 5 SHANDONG ZHOUYUAN SEED AND NURSERY CO., LTD. F/K/A PINGCHUAN PHARMACEUTICALS, INC. NOTES TO FINANCIAL STATEMENTS Note 2- ORGANIZATION AND OPERATIONS (continued) Through the agreements described in the preceeding paragraph Infolink is deemed a 60% beneficiary resulting in Zhouyuan being deemed a subsidiary of Infolink under the requirements of Financial Interpretation 46 (Revised) "Consolidation of Variable Interest Entities" issued by the Financial Accounting Standards Board ("FASB"). The Agreements provided for effective control of Zhouyuan to be transferred to Infolink at October 18, 2006. Infolink did not have any operating activity prior to the share exchange with Zhouyuan. The majority shareholders of Infolink and Zhouyuan were substantially the same. These transactions have been accounted for on a basis similar to a reorganization between entities under common control. Accordingly, Infolink's consolidated financial statements are prepared by including the consolidated financial statements of Zhouyuan through October 18, 2006, and subsequently Infolink's consolidated financial statements include the financial statements of Zhouyuan Zhouyuan was incorporated in Laizhou City, Shandong Province, PRC on October 26, 2001.Zhouyuan engages in the business of development, production and distribution of hybrid crop seeds in PRC. Under the Company Law of PRC, two formerly state owned companies, Laizhou Yongzhou Seed Ltd and Laizhou Agriculture Science Research and Development Ltd., were reformed and merged into one company named Laizhou Huiyuan Seed Ltd ("Huiyuan") on October 26, 2001. On December 24, 2002, Huiyuan changed its name to Shandong Zhouyuan Seed and Nursery Co., Ltd. Zhouyuan owns 80% of Laizhou Tianzhe Seed Research and Development Ltd. ("Tianzhe"), which was incorporated in Laozhou City, Shandong Province, PRC on October 24, 2004 under the Company Law of PRC. Tianzhe engages in the research and development of crop seeds. The merger of Zhouyuan with Infolink resulted in a capital transaction accounted for as a reverse merger. The transaction was treated for accounting purposes as a recapitalization of the accounting acquirer (Infolink) and a reorganization of the accounting acquiree (Pingchuan). Accordingly, the historical financial statements presented prior to the merger are the historical financial statements of Infolink, which includes Infolink's wholly-owned subsidiary, Zhouyuan. Infolink, Zhouyuan, and Tianzhe are hereafter referred to as the "Company". 6 SHANDONG ZHOUYUAN SEED AND NURSERY CO., LTD. F/K/A PINGCHUAN PHARMACEUTICALS, INC. NOTES TO FINANCIAL STATEMENTS Note 2- ORGANIZATION AND OPERATIONS (continued) Going Concern As reflected in the accompanying consolidated financial statements, the Company has an accumulated deficit of $2,402,975 at September 30, 2007 that includes operating losses of $322,586 and $610,269 for the year ended December 31, 2006 and the nine months ended September 30, 2007, respectively. Additionally, the Company was in default on bank loans and interest payments, totaling $1,677,088, as of September 30, 2007. These factors raise substantial doubt about its ability to continue as a going concern. In view of the matters described above, recoverability of a major portion of the recorded asset amounts shown in the accompanying consolidated balance sheet is dependent upon continued operations of the Company, which in turn is dependent upon the Company's ability to raise additional capital, obtain financing and succeed in its future operations. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern Management has taken the following steps to revise its operating and financial requirements, which it believes are sufficient to provide the Company with the ability to continue as a going concern. The Company is actively pursuing additional funding and a potential merger or acquisition candidate and strategic partners, which would enhance stockholders' investment. Management believes that the above actions will allow the Company to continue operations through the next fiscal year. Note 3- SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying consolidated financial statements are prepared in accordance with generally accepted accounting principles in the United States of America ("US GAAP"). This basis of accounting differs from that used in the statutory accounts of the Company, which are prepared in accordance with the "Accounting Principles of China " ("PRC GAAP"). Certain accounting principles, which are stipulated by US GAAP, are not applicable in the PRC GAAP. The difference between PRC GAAP accounts of the Company and its US GAAP financial statements is immaterial. The Company maintains its books and accounting records in PRC currency "Renminbi" ("RMB"), which is determined as the functional currency.Assets and liabilities of the Company are translated at the prevailing exchange rate at the end of the accounting period. Contributed capital accounts are translated using the historical rate of exchange when capital is injected. Income statement accounts are translated at the average rate of exchange during the accounting period Translation adjustments arising from the use of different exchange rates from period to period are include in the cumulative translation adjustment account in shareholders' equity. Gain and losses resulting from foreign currency transactions are included in operations. 7 SHANDONG ZHOUYUAN SEED AND NURSERY CO., LTD. F/K/A PINGCHUAN PHARMACEUTICALS, INC. NOTES TO FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Basis of Presentation (continued) Translation adjustments resulting from this process are included in accumulated other comprehensive income (loss) in the consolidated statement of shareholders ’ equity and amounted to $72,862 and $52,626 as of September 30, 2007 and December 31, 2006, respectively. The balance sheet amounts with the exception of equity at September 30, 2007 were translated at 7.51RMB to $1.00 USD as compared to 7.80 RMB at December 31, 2006. The equity accounts were stated at their historical rate. The average translation rates applied to income statement accounts for the nine months ended September 30, 2007 was 7.67 RMB as compared to 7.96 RMB for the year ended December 31, 2006. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period. Actual results when ultimately realized could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include cash on hand, deposits in banks with maturities of three months or less, and all highly liquid investments which are unrestricted as to withdrawal or use, and which have original maturities of three months or less. Accounts Receivable Accounts receivable are recorded at the invoiced amount and do not bear interest. The Company extends unsecured credit to its customers in the ordinary course of business but mitigates the associated risks by performing credit checks and actively pursuing past due accounts. An allowance for doubtful accounts is established and determined based on managements' assessment of known requirements, aging of receivables, payment history, the customer's current credit worthiness, and the economic environment. Concentrations of Credit Risk Financial instruments that subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents. The Company maintains its cash and cash equivalents with high-quality institutions. Deposits held with banks may exceed the amount of insurance provided on such deposits. Generally these deposits may be redeemed upon demand and therefore bear minimal risk. 8 SHANDONG ZHOUYUAN SEED AND NURSERY CO., LTD. F/K/A PINGCHUAN PHARMACEUTICALS, INC. NOTES TO FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Fair Value of Financial Instruments The carrying value of financial instruments including cash and cash equivalents, receivables, accounts payable and accrued expenses, approximates their fair value at September 30, 2007 due to the relatively short-term nature of these instruments. Advance to Suppliers The Company purchases seeds from the suppliers throughout the operating cycle. The majority of the seeds is purchased from the growers from the end of November through the following February. Pursuant to some purchase contracts, the Company may advance certain amount of purchase price to growers. Inventories Inventories are stated at the lower of cost or market value. Actual cost is used to value raw materials and supplies. Finished goods and work in process are valued at First-In-First-Out (FIFO) method. Valuation of Long-Lived assets The Company periodically analyzes its long-lived assets for potential impairment, assessing the appropriateness of lives and recoverability of unamortized balances through measurement of undiscounted operating cash flows on a basis consistent with accounting principles generally accepted in the United States of America. Property, Plant and Equipment Property, plant and equipment are carried at cost. The cost of repairs and maintenance is expensed as incurred; major replacements and improvements are capitalized. When assets are retired or disposed of, the cost and accumulated depreciation are removed from the accounts, and any resulting gains or losses are included in income in the year of disposition. Depreciation is calculated on a straight-line basis over the estimated useful life of the assets. The percentages or depreciable life applied are: Property and plant 30 years Machines and equipment 7 years Office equipment 5 years Motor vehicles 5 years 9 SHANDONG ZHOUYUAN SEED AND NURSERY CO., LTD. F/K/A PINGCHUAN PHARMACEUTICALS, INC. NOTES TO FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Land Use Right All land belongs to the State in PRC. Enterprises and individuals can pay the State a fee to obtain a right to use a piece of land for commercial purpose or residential purpose for a period of 50 years or 70 years, respectively.The right of land usage can be sold, purchased, and exchange in the market. The Company obtained the right to use a piece of land at which its headquarter building is located for a period of 50 years, from December 30, 1998 to December 30, 2045, and a piece of land at which its packing facilities and warehouse are located for a period of 50 years from September 10, 2003 to September 10, 2053. We amortize the cost of these and usage rights over a period of 50 years, using straight-line method with no residual value. Acquired Seed Patents, net Acquired intangible assets consist primarily of purchased technology rights and are stated at cost less accumulated amortization. Amortization is calculated on a straight-line basis over the estimated useful lives of these assets of an average of 10 years and recorded in cost of revenues. Short-term Loans Short-term loans are temporally loans from third parties to finance the Company’s operation due to lack of cash resources. These loans are unsecured, non-interest bearing and have no fixed terms of repayment, therefore, deemed payable on demand. Cash flows from these activities are classified as cash flows from financing activates. Due to Employees Due to employees are temporally short-term loans from our employees to finance the Company’ s operation due to lack of cash resources. These loans are unsecured, non-interest bearing and have no fixed terms of repayment, therefore, deemed payable on demand. Cash flows from these activities are classified as cash flows from financing activates. 10 SHANDONG ZHOUYUAN SEED AND NURSERY CO., LTD. F/K/A PINGCHUAN PHARMACEUTICALS, INC. NOTES TO FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Revenue Recognition The Company derives its revenue primarily from the sale of various branded conventional seeds and branded seeds with biotechnology traits. Revenue is recognized when pervasive evidence of an arrangement exists, products have been delivered, the price is fixed or determinable, collectibility is reasonably assured and the right of return has expired. The estimated amounts of revenues billed in excess of revenues recognized are recorded as deferred revenues. Research and Development Costs Research and development costs relating to the development of new products and processes, including significant improvements and refinements to existing products, are expensed as incurred. The Research and development cost was immaterial for the Company for the nine months ended September 30, 2007 and 2006, and was included into general and administration expenses. Advertising Costs Advertising costs are expensed as incurred and included as part of selling and marketing expenses. Advertising expenses were $1,625 and $1,156 for the nine months ended September 30, 2007 and 2006, respectively. Pension and Employee Benefits Full time employees of the PRC entities participate in a government mandated multi-employer defined contribution plan pursuant to which certain pension benefits, medical care, unemployment insurance, employee housing fund and other welfare benefits are provided to employees. Chinese labor regulations require the Company to accrue for these benefits based on certain percentages of the employees' salaries. The total provisions for such employee benefits were $24,469 and $25,930 for the nine months ended September 30, 2007 and 2006, respectively. Reverse Stock Split Effective on January 2, 2007, the Company filed with the Secretary of State of the State of North Carolina Articles of Amendment to its Articles of Incorporation. The amendment effected a reverse stock split of the Company's common stock in the ratio of 1:6. All share and per share information included in these consolidated financial statements have been adjusted to reflect this reverse stock split. 11 SHANDONG ZHOUYUAN SEED AND NURSERY CO., LTD. F/K/A PINGCHUAN PHARMACEUTICALS, INC. NOTES TO FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Statutory Reserves Pursuant to the laws applicable to the PRC, PRC entities are required to make appropriations to three non-distributable reserve funds, the statutory surplus reserve, statutory public welfare fund, and discretionary surplus reserve, based on after-tax net earnings as determined in accordance with the PRC GAAP. Appropriation to the statutory surplus reserve should be at least 10% of the after-tax net earnings until the reserve is equal to 50% of the Company's registered capital. Appropriation to the statutory public welfare fund is 10% of the after-tax net earnings. The statutory public welfare fund is established for the purpose of providing employee facilities and other collective benefits to the employees and is non-distributable other than in liquidation. No appropriations to the discretionary surplus reserve are made at the discretion of the Board of Directors. The statutory surplus reserve fund and statutory public welfare fund are included into retained earnings in the balance sheet presented Since the Company has been accumulating deficiency no such reserve funds have been Income Taxes The Company accounts for income taxes in interim periods as required by Accounting Principles Board Opinion No. 28 "Interim Financial Reporting" and as interpreted by FASB Interpretation No. 18, "Accounting for Income Taxes in Interim Periods". The Company has determined an estimated annual effect tax rate. The rate will be revised, if necessary, as of the end of each successive interim period during the Company's fiscal year to its best current estimate. The estimated annual effective tax rate is applied to the year-to-date ordinary income (or loss) at the end of the interim period. Earnings (Loss) Per Share The Company reports earnings per share in accordance with the provisions of SFAS No. 128, “ Earnings Per Share.” SFAS No. 128 requires presentation of basic and diluted earnings per share in conjunction with the disclosure of the methodology used in computing such earnings per share. Basic earnings (loss) per share is computed by dividing income (loss) available to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted earnings per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. There are no potentially dilutive securities for the nine months ended September 30, 2007 and 2006, respectively. 12 SHANDONG ZHOUYUAN SEED AND NURSERY CO., LTD. F/K/A PINGCHUAN PHARMACEUTICALS, INC. NOTES TO FINANCIAL STATEMENTS Note 4- ACCOUNTS RECEIVABLE Accounts receivable consists of the following: September 30, 2007 (unaudited) Accounts receivable $ 14,445 Less: Allowance for bad debt Accounts receivable, net (1,576 ) $ 12,869 We use indirect method to write off accounts receivable. The bad debt expenses was $0 and $0 for the nine months ended September 30, 2007 and 2006, respectively. Note 5- INVENTORIES Inventories consist of following: September 30, 2007 (unaudited) Finished goods 121,149 Supply and packing materials 98,500 219,649 Note 6- PROPERTY AND EQUIPMENT The following is a summary of property, plant and equipment-at cost, less accumulated depreciation: September 30, 2007 (unaudited) Property and plant $ 1,855,324 Machines and equipment 187,161 Office equipment 20,503 Motor vehicles 95,562 2,158,550 Less: Accumulated depreciation (394,195 ) 1,764,355 Add: Construction in progress 39,167 Total $ 1,803,522 Depreciation expense charged to operations was $78,055 and $77,707 for the nine months ended September 30, 2007 and 2006, respectively. 13 SHANDONG ZHOUYUAN SEED AND NURSERY CO., LTD. F/K/A PINGCHUAN PHARMACEUTICALS, INC. NOTES TO FINANCIAL STATEMENTS Note 7- LAND USE RIGHT The following is a summary of land use right, less amortization: September 30, 2007 (unaudited) Land use right 480,876 Less: Amortization (38,470 ) 442,406 Amortization expense charged to operations was $7,571 and $7,263 for the nine months ended September 30, 2007 and 2006, respectively. Note 8- ACQUIRED SEED PATENTS The following is a summary of acquired seed patents, less amortization: September 30, 2007 (unaudited) Acquired seed patents $ 1,384,311 Less: Amortization (819,051 ) $ 565,260 Amortization expense charged to operations was $101,684 and $97,547 for the nine months ended September 30, 2007 and 2006, respectively. Note 9- RECEIVABLE FROM SALE OF LAND USE RIGHT In 2004, the Company sold land use rights to a real estate development company for $1,228,858. The real estate development company owes the Company $317,627 as of September 30, 2007. The parties agreed that the real estate development company would pay interest annually at 7.488% on $133,021 (RMB 1,000,000) and the rest of the balance bears no interest. The receivable from sale of land use right consists of the following: September 30, 2007 (unaudited) Balance bearing interest at 7.488% 133,021 Balance bearing no interest 184,606 317,627 14 SHANDONG ZHOUYUAN SEED AND NURSERY CO., LTD. F/K/A PINGCHUAN PHARMACEUTICALS, INC. NOTES TO FINANCIAL STATEMENTS Note 10- BANK LOANS Bank loans consist of the following as of September 30, 2007: Financial Institutions Loan Amount Duration Annual Interest Rate Collateral Agricultural Bank ofChina $545,387 04/21/0404/21/05 6.903% Headquarter Building and land usage right Agricultural Bank ofChina 532,085 11/26/0411/26/05 7.488% Guaranteed by a realestate developmentcompany Agricultural Bank ofChina 266,042 01/09/0601/07/07 7.488% Usage right of theland located inChenggang Street Agricultural Bank ofChina 66,511 11/26/0411/26/05 7.488% Guaranteed by a realestate developmentcompany $ 1,410,025 The Company was in default on these bank loans, totally $1,410,025 , as of September 30, 2007. The Company was also in default on bank loan interest payments of $267,063 as of September 30, 2007. In 2004, the Company sold the usage right of a piece of land, which the Company used to secure its bank loans, to a real estate development company. The real estate company agreed to guarantee these bank loans. Interest expense for these bank loans was $134,468 and $114,844 for the nine months ended September 30, 2007 and 2006, respectively. 15 SHANDONG ZHOUYUAN SEED AND NURSERY CO., LTD. F/K/A PINGCHUAN PHARMACEUTICALS, INC. NOTES TO FINANCIAL STATEMENTS Note 12- COMMON STOCK On April 5,2005, the Company engaged a consultant for a eighteen-month period ended October 4, 2008. The terms of the agreement are for the consultant to receive 800,000 shares of common stock valued at $0.28 per share, totaling $224,000, which will be amortized over the beneficial period. The consultant assists the Company in establish two distribution centers in the Center Region, PRC. On April 5,2005, the Company engaged another consultant for a twenty-four-month period ended April 4, 2009. The terms of the agreement are for the consultant to receive 1,200,000 shares of common stock valued at $0.28 per share, totaling $336,000, which will be amortized over the beneficial period. The consultant assists the Company in website design, building, maintenance, and hosting. On April 5,2005, the Company engaged another consultant for a twenty-four-month period ended April 4, 2009. The terms of the agreement are for the consultant to receive 1,000,000 shares of common stock valued at $0.28 per share, totaling $280,000, which will be amortized over the beneficial period. The consultant assists the Company in establish two distribution centers in the Southwest Region, PRC. Note 13- COMMITMENTS AND CONTINGENCIES The Company faces a number of risks and challenges not typically associated with companies in North America and Western Europe, since its assets exist solely in the PRC, and its revenues are derived from its operations therein. The PRC is a developing country with an early stage market economic system, overshadowed by the state. Its political and economic systems are very different from the more developed countries and are in a state of change. The PRC also faces many social, economic and political challenges that may produce major shocks and instabilities and even crises, in both its domestic arena and in its relationships with other countries, including the United States. Such shocks, instabilities and crises may in turn significantly and negatively affect the Company's performance. Note 14- LITIGATION On August 1, 2006 Greentree Financial Group, Inc. ("Greentree"), a former consultant to a subsidiary of the Company, filed a breach of contract complaint in the Superior Court in Mecklenberg County, North Carolina for non payment of contractual obligations for 2004 and 2005. The claim is for $49,000 in cash and $40,000 worth of stock as compensatory damages or $80,000 in liquidated damages. The Company failed to appear to the Court, and the Court rendered a judgment, which orders the the Company to pay the plaintiff a sum of $201,500, with interest thereon at the rate of 8.000% per annum from the date of Entry of the Judgment until paid; and for the costs of this action, in full, to be taxed by the Clerk. The Company will appeal the case. 16 ITEM 2.MANAGEMENT DISCUSSION AND ANALYSIS A Warning Concerning Forward- Looking Statements The information in this discussion contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements include statements regarding our capital needs, business strategy and expectations.Any statements contained herein that are not statements of historical facts may be deemed to be forward-looking statements.Readers are cautioned that there are risks and uncertainties which may cause actual future results to differ from the results anticipated in these forward-looking statements.Some of the more significant risks are set forth below in the section titled “Risk Factors That May Affect Future Results.” These factors and other risks, known and unanticipated, may cause Zhouyuan’s results to differ significantly from those anticipated in this report.Readers are cautioned not to place undue reliance on the forward-looking statements in this report, which reflect management's opinions only as of the date hereof. We disclaim any obligation to publicly update these statements, or disclose any difference between its actual results and those reflected in these statements. Results of Operations Our lack of financial resources has made it difficult for us to establish the broad marketing network necessary to achieve widespread distribution of our seeds.But because seeds are a relatively low margin product, profitable operations depend on high volume sales.The result of our limited distribution has been that we have realized negative gross profit in each of the past two fiscal years.The revenue from our sales during that period exceeded the cost of the seeds by less than 20%, leaving insufficient net revenue to offset the amortization of our intellectual property. In the first nine months of 2007 our sales revenue increased by 77% from the level achieved in the first nine months of 2006.In the three months ended September 30, 2007, the rate of improvement was more dramatic, due to the near absence of revenue in the third quarter of 2006.Nevertheless, our revenue from seed sales for the nine months ended September 30, 2007 exceeded the cost of the seeds by only $154,415, of which $50,258 was the spread realized in the third quarter.After amortizing the value of our seed patents, we were left with a gross margin of only $52,731 for the first nine months of 2007 and only $15,888 for the third quarter.Clearly, in order to generate sufficient gross margin to sustain our operations, we will have to increase our sales significantly. To sustain operations, we pared down a portion of our discretionary spending – our selling expenses – from $40,639 in the nine months ended September 30, 2006 to $16,670 in the nine months ended September 30, 2007.This decision was necessitated by our lack of revenue, but had the inevitable result of reducing our already modest revenue.The benefits of that contraction were more than offset, however, by two events: 17 · In April 2007 we contracted to issue 3,000,000 shares of common stock to three consultants, who will assist us in developing our business plan.The market value of those shares will be amortized as expense over the duration of the consulting agreements.As a result, we incurred a $228,667 consulting fees expense in the nine months ended September 30, 2007, including $114,334 in the third quarter.The remainder of the value of the shares, $611,333, was recorded as “deferred compensation” on our balance sheet, and will be amortized in future periods. · In August a judgment for $201,500 was entered against our parent corporation in a North Carolina court.The judgment was in favor of the company that assisted us in becoming a public company in 2004.We intend to appeal from the judgment.Nevertheless, we have recorded the entire amount of the judgment as an expense in the period ended September 30, 2007. The net result of our inadequate revenue and recent expenses was that we realized a net loss before minority interest of $742,469 in the nine months ended September 30, 2007, compared to a net loss before minority interest of $388,399 in the nine months ended June 30, 2006.Our net loss before minority interest for the quarter ended September 30, 2007 was $202,490, compared to a net loss before minority interest of $152,746 in the third quarter of 2006. Our statement of operations records an adjustment for “minority interest.”For the first nine months of 2007 the minority interest adjustment reduced our net loss by $132,200; in the third quarter the reduction was $34,680.This represents the reversal of the portion of the loss incurred by our operating subsidiary, Zhouyuan, that is attributable to the 40% of Zhouyuan in which the Delaware parent corporation has no equity interest.If Zhouyuan realizes income in the future, a proportionate reduction in our consolidated income will be recorded for the same reason. Our business operates entirely in Chinese Renminbi, but we report our results in our SEC filings in U.S. Dollars.The conversion of our accounts from RMB to Dollars results in translation adjustments, which are reported as a middle step between net income and comprehensive income.The net income or net loss is added to the retained earnings on our balance sheet; while the translation adjustment is added to a line item on our balance sheet labeled “accumulated other comprehensive income,” since it is more reflective of changes in the relative values of U.S. and Chinese currencies than of the success of our business.For the first nine months of 2007 we recorded $20,200 in unrealized gains on foreign currency translation. Liquidity and Capital Resources At September 30, 2007 we had a working capital deficit of $2,538,100, representing an increase of $441,867 in our deficit since December 31, 2006.We had only $6,978 in liquid assets, and only $12,869 in accounts receivable (net of allowance).At the same time we owed the Agricultural Bank of China $1,410,025 plus $267,063 in accrued interest, and had other past-due obligations that far exceeded our ability to pay. 18 We remain in default with respect to our obligations to the Bank.Negotiations are ongoing with respect to a restructuring of the debt.At the same time, we cannot sustain operations for any significant period of time unless we obtain additional capital.Our efforts to attract capital are hindered, however, by our default to the Bank.The survival of our business, therefore, depends on our ability to develop a comprehensive debt relief and financing package.Unfortunately, because our operations have produced only a trickle of cash during the past two years, we can only achieve financing if we convince the investor that an investment in our company can be leveraged into a significant increase in revenues and cash flows. On May 16, 2007 we entered into an Agreement on Joint Development of Zhouyuan Building Project.The counterparty to the agreement was Jixi Xingcheng Real Estate Development Ltd.The agreement provides that the parties will cooperate in the development of the building and underlying land now owned by Shandong Zhouyuan, with Jixi Xingcheng bearing financial and managerial responsibility for the construction project and the sale of the resulting units.The agreement provides that, after completion of the planning and design proposals, the parties will mutually determine the allocation of profits from the project according to their respective investments in the project.If successful, this project could significantly enhance our cash flow.We cannot determine at this time, however, whether the project will be successful. In the event that we are unable to achieve a restructuring of our debt, it is likely that we will be required to sell our real property.This will have the effect of terminating the development project, eliminating the revenue stream that we could obtain by leasing a portion of the property, and would necessitate that we ourselves commence payment of lease fees.This would cause a further deterioration of our financial results. We believe that our business plan is sound, and that our products are marketable.With adequate capital, we believe that Zhouyuan can be prosperous and profitable.We have no assurance, however, that the necessary capital can be achieved. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. Risk Factors That May Affect Future Results You should carefully consider the risks described below before buying our common stock.If any of the risks described below actually occurs, that event could cause the trading price of our common stock to decline, and you could lose all or part of your investment. There is no assurance that we will be able to generate profits from our business. 19 To date we have been unsuccessful in establishing a sufficient market for our seeds to assure us of profitability.In 2006 our sales were 34% lower than in 2005, and in neither year were sales at a level that could sustain profits.Although sales levels are higher in the current year than in 2007, we are still not near a revenue level at which we can be profitable.Unless we are able to obtain sufficient capital investment to permit us to expand operations, it is unlikely that we will be able to operate at a profitable level.We have no commitment from any source for financing, and there is no assurance that we will be able to obtain the necessary financing.Without financing, it is likely that our business will fail. If we are unable to settle our bank obligations, we may lose control of our business. We are currently in default with respect to principal and interest payments due on $1.6 million in obligations to the Agricultural Bank of China.Our current financial situation does not permit us to satisfy the debt as written.We have been in negotiations with the Bank regarding a restructuring of the debt.If those negotiations do not reach a satisfactory conclusion, we may lose the realty that we pledged to secure the debt and may face a judgment that could force us into bankruptcy. We will be unable to compete effectively unless we maintain a technological advantage over our competitors. The physics of seed generation has been advancing rapidly in the past forty years.Innovations in design of seeds and methods of growing seeds are constant.Our ability to compete effectively in this market will depend on our ability to stay in the vanguard of technological change.However, we compete against many larger enterprises that have considerable resources to apply to research and development.If we are unable to gain access to the latest discoveries in seeds, we will not be able to compete effectively, and our business will fail. Our business and growth will suffer if we are unable to hire and retain key personnel that are in high demand. Our future success depends on our ability to attract and retain highly skilled marketing personnel, chemists, manufacturing technicians and engineers.Qualified individuals are in high demand in China, and there are insufficient experienced personnel to fill the demand.Therefore we may not be able to successfully attract or retain the personnel we need to succeed. We may have difficulty establishing adequate management and financial controls in China. The People’s Republic of China has only recently begun to adopt the management and financial reporting concepts and practices that investors in the United States are familiar with.We may have difficulty in hiring and retaining employees in China who have the experience necessary to implement the kind of management and financial controls that are expected of a United States public company.If we cannot establish such controls, we may experience difficulty in collecting financial data and preparing financial statements, books of account and corporate records and instituting business practices that meet U.S. standards. 20 We may be unable to protect our proprietary and technology rights. The Company's success will depend in part on its ability to protect its proprietary rights and technologies.Zhouyuan relies on a combination of patents, trademark laws, trade secrets, confidentiality provisions and other contractual provisions to protect its proprietary rights.However, these measures afford only limited protection.Zhouyuan’s failure to adequately protect its proprietary rights may adversely affect our competitive prospects.Despite our efforts to protect our proprietary rights, unauthorized parties may attempt to copy aspects of Zhouyuan’s products or to obtain and use trade secrets or other information that it regards as proprietary. Zhouyuan’s means of protecting its proprietary rights in the People’s Republic of China may not be adequate.The system of laws and the enforcement of existing laws in China may not be as certain in implementation and interpretation as in the United States.The Chinese judiciary is relatively inexperienced in enforcing corporate and commercial law, leading to a higher than usual degree of uncertainty as to the outcome of any litigation.The inability to enforce or obtain a remedy for theft of our proprietary information may have a material adverse impact on our business operations. Government regulation may hinder our ability to function efficiently. The national, provincial and local governments in the People’s Republic of China are highly bureaucratized.The day-to-day operations of our business require frequent interaction with representatives of the Chinese government institutions in order to obtain and maintain the licenses needed to market hybrid seeds in China.The effort to obtain the registrations, licenses and permits necessary to carry out our business activities can be daunting.Significant delays can result from the need to obtain governmental approval of our activities.These delays can have an adverse effect on the profitability of our operations.In addition, compliance with regulatory requirements applicable to manufacturing operations and production may increase the cost of our operations, which would adversely affect our profitability. We are subject to the risk of natural disasters. Our revenue stream depends on our ability to deliver seeds at the beginning of their growing season.Our supply of seeds and their timely availability can be negated by drought, flood, storm, blight, or the other woes of farming.Any such event or a combination thereof could render us unable to meet the demands of our distribution network.This could have a long-term negative effect on our ability to grow our business, in addition to the near-term loss of income. Capital outflow policies in China may hamper our ability to pay dividends to shareholders in the United States. The People’s Republic of China has adopted currency and capital transfer regulations. These regulations require that we comply with complex regulations for the movement of capital. Although Chinese governmental policies were introduced in 1996 to allow the convertibility of RMB into foreign currency for current account items, conversion of RMB into foreign exchange for capital items, such as foreign direct investment, loans or securities, requires the approval of the State Administration of Foreign Exchange. We may be unable to obtain all of the required conversion approvals for our operations, and Chinese regulatory authorities may impose greater restrictions on the convertibility of the RMB in the future. Because most of our future revenues will be in RMB, any inability to obtain the requisite approvals or any future restrictions on currency exchanges will limit our ability to pay dividends to our shareholders. 21 Currency fluctuations may adversely affect our operating results. Zhouyuan generates revenues and incurs expenses and liabilities in Renminbi, the currency of the People’s Republic of China.However, as a subsidiary of the Parent Corporation, it will report its financial results in the United States in U.S. Dollars.As a result, our financial results will be subject to the effects of exchange rate fluctuations between these currencies.From time to time, the government of China may take action to stimulate the Chinese economy that will have the effect of reducing the value of Renminbi.In addition, international currency markets may cause significant adjustments to occur in the value of the Renminbi.Any such events that result in a devaluation of the Renminbi versus the U.S. Dollar will have an adverse effect on our reported results.We have not entered into agreements or purchased instruments to hedge our exchange rate risks. We have limited business insurance coverage. The insurance industry in China is still at an early stage of development. Insurance companies in China offer limited business insurance products, and do not, to our knowledge, offer business liability insurance. As a result, we do not have any business liability insurance coverage for our operations. Moreover, while business disruption insurance is available, we have determined that the risks of disruption and cost of the insurance are such that we do not require it at this time. Any business disruption, litigation or natural disaster might result in substantial costs and diversion of resources. The Parent Corporation is not likely to hold annual shareholder meetings in the next few years. Management does not expect to hold annual meetings of shareholders in the next few years, due to the expense involved.The current members of the Board of Directors were appointed to that position by the previous directors.If other directors are added to the Board in the future, it is likely that the current directors will appoint them.As a result, the shareholders of the Parent Corporation will have no effective means of exercising control over the operations of the Parent Corporation or Zhouyuan. ITEM 3.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures.Wang Zhigang, our Chief Executive Officer, and Zhang Chunman, our Chief Financial Officer, carried out an evaluation of the effectiveness of the Company’s disclosure controls and procedures as of September 30, 2007.Pursuant to Rule13a-15(e) promulgated by the Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, “disclosure controls and procedures” means controls and other procedures that are designed to insure that information required to be disclosed by the Company in the reports that it files with the Securities and Exchange Commission is recorded, processed, summarized and reported within the time limits specified in the Commission’s rules.“Disclosure controls and procedures” include, without limitation, controls and procedures designed to insure that information the Company is required to disclose in the reports it files with the Commission is accumulated and communicated to our Chief Executive Officer and our Chief Financial Officer as appropriate to allow timely decisions regarding required disclosure.Based on their evaluation, Messrs. Wang and Zhang concluded that the Company’s system of disclosure controls and procedures was effective as of September 30, 2007 for the purposes described in this paragraph. 22 Changes in Internal Controls.There was no change in internal controls over financial reporting (as defined in Rule 13a-15(f) promulgated under the Securities Exchange Act or 1934) identified in connection with the evaluation described in the preceding paragraph that occurred during the Company’s third fiscal quarter that has materially affected or is reasonably likely to materially affect the Company’s internal control over financial reporting. PART II-OTHER INFORMATION Item 1 Legal Proceedings On April 6, 2006 GreenTree Financial Group, Inc. commenced an action in the General Court of Justice of the State of North Carolina (County of Mecklenberg) titled “GreenTree Financial Group, Inc. v. Pingchuan Pharmaceuticals, Inc.”GreenTree Financial Group alleged that it performed services under contract for Pingchuan Pharmaceutical, Inc. (the predecessor to Shandong Zhouyuan Seed and Nursery Co., Ltd.), and was owed $118,500 and other relief.On August 1, 2007 judgment was entered against Shandong Zhouyuan in the amount of $201,500. Item 6. Exhibits 31.1 Rule 13a-14(a) Certification - CEO 31.2 Rule 13a-14(a) Certification - CFO 32 Rule 13a-14(b) Certification 23 SIGNATURES Pursuant to therequirementsof the SecuritiesExchange Act of 1934, the Registranthas dulycausedthisReportto besignedon itsbehalf by the undersigned thereunto duly authorized. SHANDONG ZHOUYUAN SEED AND NURSERY CO., LTD. Date: November 19, 2007 By: /s/ Wang Zhigang Wang Zhigang, Chief Executive Officer By: /s/ Zhang Chunman Zhang Chunman, Chief Financial Officer 24
